Exhibit Mortgage Modification Legal Network, Inc. Audited Financial Report December 30, 2008 1 MORTGAGE MODIFICATION LEGAL NETWORK, INC. TABLE OF CONTENTS PAGE REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 FINANCIAL STATEMENTS 4 Balance Sheet 4 Statement of Operations 5 Statement of Stockholders' Deficit 6 Statement of Cash Flows 7 Notes to Financial Statements 8to 12 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders of Mortgage Modification Legal Network, Inc. We have audited the accompanying balance sheet of Mortgage Modification Legal Network, Inc. as of December 31, 2008, and the related statements of operations, stockholders’ deficit, and cash flows for the period from August 8, 2008 (inception), to December 31, 2008. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mortgage Modification Legal Network, Inc. as of December 31, 2008, and the results of its operations and cash flows for the period from August 8, 2008 (inception) to December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. The Company’s financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The company has an accumulated deficit of $239,051 at December 31, 2008. These factors as discussed in Note 8 to the financial statements, raises substantial doubt about the Company’s ability to continue as a going concern.
